16 N.J. 216 (1954)
108 A.2d 265
BERT SALWEN, PLAINTIFF-APPELLANT,
v.
ALBERT H. REES, INDIVIDUALLY AND AS COUNTY CLERK OF MERCER COUNTY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued October 11, 1954.
Decided October 11, 1954.
*218 Mr. William Rossmore argued the cause for the appellant.
Mr. John J. Connell argued the cause for the respondent (Mr. Joseph S. Bash, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Drewen in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.